16

17

18

20

21

22

23

24

23

a6

27

28

29

FILED

Western FILED -

Western District of Washington
at Seattle JUDGE Christopher M. Alston
DEC 72 Add CHAPTER 7

DEC 2 j BO cep STATES BANKRUPTCY COURT

a

426
MARK ERATEHER BirgT™C™ OF WASHINGTON AT SEATTLE
In re: OF THE BANKRUPT! CY COURT Chapter 7
PORTER, CAROL ANN No. 15-10671-CMA

Debtor(s}. | UNCLAIMED DIVIDENDS MORE THAN
$25 FOR DEPOSIT TO REGISTRY FUNDS

 

 

 

Check #1020 issued August 21, 2020 was paid to the debtor, Carol Porter, as excess funds in the amount of
$36,212.33 and mailed to her at 26328 SE 39" Street, Issaquah WA 98029, The funds were not returned to the

trustee’s office as undeliverable and the check remains uncashed after 90 days from the date of issuance.

Check #1028 issued August 21, 2020 was paid to Eric & Lisa Volquardsen, on their proof of
claim #13 in the amount of $4,448.34. This amount represents the full amount of their filed claim plus
interest pursuant to the final order entered in this case. The check has not been returned to the trustee’s
office as undeliverable and the check remains uncashed after 90 days from the date of issuance.

The trustee is submitting check #1030 in the amount of $40,660.67 as unclaimed funds.

Dated this gi day of December, 2020. >

a

Leah Uyel

Edmund J. Wood, WSBA #03695.
Chapter 7 Trustee

Wood & Jones, PS.

303 N 67" Street

Seattle WA 98103

Page | (206) 623-4382

Case 15-10671-CMA Doc 290 Filed 12/23/20 Ent. 01/04/21 14:06:29 Pg.1of1

 
